Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Objections to the claims have been withdrawn in response to applicant’s amendment filed 12/30/2021.
Claim Rejections - 35 USC § 112
Rejections under 35 USC 112 have been withdrawn in response to applicant’s amendment filed 12/30/2021.
EXAMINER’S AMENDMENT
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
In Figure 7G, the right solid line connecting L6 with R23 should be labeled P5, L5 instead of P4, L5.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose the following limitations in addition to all other limitations of independent claim 1:
A medical image processing apparatus comprising processing circuitry configured to:
acquire an oval fossa region corresponding to an oval fossa, a target region corresponding to a treatment target region and an inferior vena cava region corresponding to an inferior vena cava in a medical image indicating the heart of a subject;

present the puncturing region on a display image indicating an interatrial septum, wherein the processing circuitry is further configured to determine whether the medical device is able to reach the treatment target region according to whether each of a plurality of positions of the oval fossa region is included in a plurality of planes, the plurality of planes including the target region and a plurality of straight lines parallel with a core line of the inferior vena cava region and running through the inferior vena cava region.
The closest prior art is Schwartz (US 2004/0220462), which does not teach using a plurality of planes to determine whether the medical device is able to reach the treatment target region.  Thus, the claim limitations of independent claim 1 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793           

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793